t c memo united_states tax_court clyde franklin craig petitioner v commissioner of internal revenue respondent docket no filed date clyde franklin craig pro_se sandra veliz for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax and additions to tax pursuant to sec_6651 and sec_6654 in the respective amounts of dollar_figure and dollar_figure the issues for decision are whether petitioner failed to report income during the year in issue whether petitioner is liable for a sec_6651 addition_to_tax for failure_to_file a federal_income_tax return and whether petitioner is liable for a sec_6654 addition_to_tax for failure to make estimated_tax payments for all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference background clyde franklin craig petitioner resided in seattle washington at the time he filed his petition between and he studied physics and electrical engineering at ucla but did not graduate petitioner has worked in the electronics engineering field petitioner concedes that he did not file a federal_income_tax return petitioner's sources of income in petitioner worked as a television engineer for king broadcasting co kbc a major television broadcast station in the seattle area his duties included maintaining and repairing the station's electronic equipment petitioner received dollar_figure in wages from kbc dollar_figure was withheld for federal_income_tax purposes petitioner had an individual_retirement_account ira at key trust co of the northwest during the year in issue he received a dollar_figure distribution from this ira petitioner did not roll over the distribution into a qualified retirement account petitioner also received dollar_figure in interest_income from seattle telco federal credit_union in notice_of_deficiency respondent found no record of petitioner's having filed a form_1040 for accordingly respondent determined the deficiency and additions to tax set forth in the notice_of_deficiency based upon payor information indicating that petitioner had received unreported wage interest and ira income in issue unreported income opinion respondent's determinations as to petitioner's tax_liability are presumed to be correct petitioner bears the burden of proving the contrary see rule a 503_us_79 290_us_111 sec_61 defines gross_income as all income from whatever source derived included within the definition of gross_income are compensation_for services interest_income and pensions sec_61 petitioner argues that paying income taxes is strictly voluntary we disagree petitioner was required to file a federal_income_tax return and was required to pay taxes see sec_1 a petitioner raised traditional protester arguments this court as well as the court_of_appeals for the ninth circuit where an appeal in this case would lie have disapproved of tax_protester rhetoric and legalistic gibberish see eg 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir 76_tc_1027 affd 696_f2d_1234 9th cir we hold that petitioner received taxable wage interest and pension income in accordingly we uphold respondent's deficiency determination for such year issue sec_6651 addition_to_tax respondent determined an addition_to_tax pursuant to sec_6651 for petitioner's taxable_year petitioner can avoid this addition_to_tax by proving that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 38_f3d_440 9th cir reasonable_cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioner was required to file a federal_income_tax return for sec_6012 he failed to do so and presented no evidence to prove that his failure_to_file was due to reasonable_cause and not willful neglect accordingly respondent's determination of the sec_6651 addition_to_tax is sustained issue sec_6654 addition_to_tax respondent also determined an addition_to_tax pursuant to sec_6654 for asserting that petitioner failed to pay estimated_tax where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the sec_6654 addition_to_tax is mandatory unless the taxpayer shows that one of several statutory exceptions applies sec_6654 99_tc_202 91_tc_874 75_tc_1 petitioner bears the burden of proving qualification for such exception see 78_tc_304 although certain amounts were withheld from petitioner's wages petitioner did not make any estimated_tax payments for and introduced no evidence on this issue accordingly we sustain respondent's determination pursuant to sec_6654 for petitioner's taxable_year we have considered all of petitioner's arguments and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for respondent
